J-A16004-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

K.D.,                                               IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                           Appellee

                      v.

E.D.,

                           Appellant                   No. 485 EDA 2018


                Appeal from the Order Entered January 10, 2018
                In the Court of Common Pleas of Wayne County
                      Civil Division at No(s): 336-2015 DR


BEFORE: BENDER, P.J.E., LAZARUS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                        FILED AUGUST 23, 2018

        E.D. (Father) appeals from the trial court’s order entered on January 10,

2018, that granted K.D.’s (Mother) exceptions to a master’s report and

recommendation, resulting in the denial of Father’s petition requesting

supervised visitation with the two youngest of Mother’s and Father’s four

children. Following our review, we affirm.

        The scope and standard of review in custody matters is as follows:

                     [T]he appellate court is not bound by the
              deductions or inferences made by the trial court from
              its findings of fact, nor must the reviewing court
              accept a finding that has no competent evidence to
              support it. ... However, this broad scope of review
              does not vest in the reviewing court the duty or the
              privilege   of   making     its   own    independent
              determination.    ...  Thus, an appellate court is
              empowered to determine whether the trial court’s
              incontrovertible factual findings support its factual
              conclusions, but it may not interfere with those
J-A16004-18


            conclusions unless they are unreasonable in view of
            the trial court’s factual findings; and thus, represent
            a gross abuse of discretion.

      R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa. Super. 2009)
      (quoting Bovard v. Baker, 775 A.2d 835, 838 (Pa. Super.
      2001)). Moreover,

                  [O]n issues of credibility and weight of the
            evidence, we defer to the findings of the trial [court]
            who has had the opportunity to observe the
            proceedings and demeanor of the witnesses.

                  The parties cannot dictate the amount of weight
            the trial court places on evidence.      Rather, the
            paramount concern of the trial court is the best
            interest of the child.     Appellate interference is
            unwarranted if the trial court’s consideration of the
            best interest of the child was careful and thorough,
            and we are unable to find any abuse of discretion.

      R.M.G., Jr., supra at 1237 (internal citations omitted). The test
      is whether the evidence of record supports the trial court’s
      conclusions. Ketterer v. Seifert, 902 A.2d 533, 539 (Pa. Super.
      2006).

A.V. v. S.T., 87 A.3d 818, 820 (Pa. Super. 2014).

      Father raises the following two issues for our review:

         I. Did the [h]onorable [t]rial [c]ourt err as a matter of law by
         substituting its own credibility determinations for those of the
         Master?

         II. Did the [h]onorable [t]rial [c]ourt misapply the facts and err
         as a matter of law in denying [F]ather[’]s request for periods
         of therapeutic supervised visitation with two of his four children
         and in finding that [F]ather poses a grave threat when the facts
         establish that the children did not suffer sexual physical abuse
         or emotional abuse at the hands of [F]ather?

Father’s brief at 3.




                                      -2-
J-A16004-18


      Here, in its opinion, the trial court set forth the factual and procedural

history of this case and gave an extensive discussion of all the testimony

provided by the various witnesses, especially the testimony of the

professionals, at the hearings held before the master.     Furthermore, citing

Moran v. Moran, 839 A.2d 1091, 1093 (Pa. Super. 2003), the trial court

recognized that “[t]he Report and Recommendation from a master is only

advisory, but it must ‘be given the fullest consideration, particularly on the

question of credibility of witnesses, because the master ha[d] the opportunity

to observe and assess the behavior and demeanor the parties.’” Additionally,

the court noted that Father’s arguments appear to request that this Court re-

find facts and re-weigh the evidence.       However, our standard of review

requires that we “accept findings of the trial court that are supported by

competent evidence of record, as our role does not include making

independent factual determinations.” C.R.F., III v. S.E.F., 45 A.3d 441, 443

(Pa. Super. 2012). Rather, we “may reject the conclusions of the trial court

only if they involve an error of law, or are unreasonable in light of the

sustainable findings of the trial court.”   E.D. v. M.P., 33 A.3d 73, 76 (Pa.

Super. 2011).

      We have reviewed the certified record, the briefs of the parties, the

applicable law, and the thorough, well-reasoned opinion authored by the

Honorable Raymond L. Hamill of the Court of Common Pleas of Wayne County,

dated January 11, 2018. We conclude that Judge Hamill’s extensive opinion


                                     -3-
J-A16004-18


correctly disposes of the issues presented by Father in this appeal.

Accordingly, we adopt the court’s opinion as our own and affirm the custody

order on that basis.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/18




                                   -4-
                                                                                     Circulated 08/07/2018 02:20 PM




       ..... IN THE COURT OF COMMON 'F'LEA3 CF 'i'HE 2im JUDICIAL DISTRICT
                         COMMONWEALTH OF PENNSYLVANIA




 -----'
                                COUNTY OF WAYNE
          1(:v.
                  Plaintiff

 vs.

                     '
                Defendant                                NO. 336-DR-2015


                                       OPlNION and ORDER


         Presently before this Court are Plaintiff's and Defendant's Exceptions to the Report and

 Recommendation of the Custody Master dated June 9, 2017. In response to the Master's Report,
                J   of the Guardian Ad Litem,   at I.' At this time, Father is seeking to establish 'supervised visitation
   with his children. Master's Report and Recommendation, at 1 [hereinafter "Master's Report"].

          Over the course of several days of testimony it was learned that the parties' separation

  occurred essentially after Father confessed to Mother that he viewed child pornography websites

  in the past. Master's Report, at 5. Testimony was also heard on the complex health issues of J.D.

  age I 5, whose problems started before Mother and Father separated. Id. The condition started in

  April 20 I 4 with severe pain in the belly and groin area, but after being seen by many specialists

  there is still no clear diagnosis. Rep011 of the Guardian Ad Litem, at 2.

         What Father, as a physician, diagnosed as perhaps a sinus infection turned into intestinal

  symptoms, which only got worse and later necessitated emergency room trips, tests of many

 kinds, and a gall bladder removal. Id. In July 2014, J.D. age 15 was admitted to the Children's

 Hospital of Philadelphia for further tests, and at one point he spent six (6) days hospitalized, and

 he had to be placed on a feeding tube. Id. While the cause of his symptoms was not conclusively

 diagnosed, the Custody Master found that "[tjhere was a psychological element contributing to

 those physical issues related to the relationship between [J.D. age 15] and his father." Id., at 19.

        Considering himself a religious man, Father thought about his past sins and thought

disclosing his illicit activity to Mother would secure God's relief for his ill son. Id. It was in 2014

when J.D. age I 5 began losing weight that Father came to Mother and confessed that he viewed

homosexual pornography, and there was also an admission that Father himself was molested as a

teenager in France by his cousins. Id. On or about March 30, 2015, there were further

admissions by Father to having viewed pornography while in medical school in Grenada, in

Staten Island when they lived there, and then in Williamsport. Id., at 15. Following the March

30, 2015 incident Mother then left the marital home with the children to stay with her parents. Id.



                                         Page 2 of 15 a
  · The following evening, Father signed   a document giving Mother custody of the children. Id:, 14-
   15.

           It was not until after March of 2015 when Mother and the children were living away from

  the marital home that J.D. age 15 disclosed to Mother the physical abuse he experienced from

  Father - "being hit with a paddle and the emotional abuse as the father cursed in French." Id., at

  15. As to the allegations of sexual abuse, J.D. age 15 testified to his father touching him at

  nighttime while he was in his bunk in his pajamas and at other times. Id., at 17. J.D. age 15 stated

  that he fears his father and hates him. Id. Additionally, he objected to his younger siblings being

  with Father and that he would still be afraid even if he was in a supervised visitation setting with
          .                           .                          .                          .
  Father. Id.

         Testimony from J.D. age 11 was similar in that he told of being hit by an angry Father

 with a wooden spoon even when he did nothing wrong. Id. He similarly testified that he was

 touched at night in his genital area by Father, and that Father's physical abuse would occur on

 Wednesdays when Father watched the children while Mother was shopping. Id. J.D. age 11

 likewise resisted even supervised visitation. Id. The testimony ofS.D. age 8 was similar. She

 does not want to see Father, and she testified to Father hitting her once but seeing Father hit J.D.

age 11 and S.D. age 4., who at the time of the abuse was just a baby. Id.

         The remaining family history hinged on by the Master concerns the parents' pervasive

religious beliefs. Testimony was heard on Father's involvement with No Greater Joy Ministry

[hereinafter "the Pearl Ministry"] in Pleasantville, Tennessee, a church led by Michael Pearl,

with whom the parties first became involved in 2004. Id., at 15. In 2010, the parties visited the

Pearl Ministry when J.D. age 15 was 8 and J.D. age l 1 was 4 for a sermon regarding sex

education for children. Id., at 6. Father stayed in contact with Pearl Ministries after 2010, and he

was so involved that he would provide medical services there, provide financial support, and
                                         Page 3 of 15 a
  distribute their literature in his own· patient exam rooms, · Id. By the conclusion of testimony, · ·

  Father alleged that he no longer believes it is a fundamental Christian Ministry, but rather that it

  is a cult. Id., at 8.

           b, Reports of the Profcssfonals Involved

          The majority of professionals involved testified that the children need more individual

  counseling based on their needs and that clinically supervised visitation with any of the children

 would not be appropriate at this time. Father's chief witness, Dr. Robert Gordon, an eminently

 qualified psychologist with years of experience dealing with sex offenders and in custody cases,

 was the only professional to specificall� advise supervised visitation. Master's Report, at 19_.

 While he never personally met with the children or Mother, Dr. Gordon believed after analyzing

 tests administered by other professionals involved that "[the children) should be placed in

 'supervised therapeutic sessions ... with the alienated parent' as such has been found to be

 effective for the well-being of the children. Master's Report, at 2.

         In contrast to Dr. Gordon, the professionals who have been around the children the

 longest agreed that supervised visitation is not appropriate at this time. Additionally, they

testified about the great lengths they had to go through to first eam the trust of the children

before they could develop a relationship and make progress in treatment.

         Judith Munoz, MA, recommended that the two older children undergo counseling. Id., at

21. Ms. Munoz became involved with the matter in October of2015 at the request of Wayne

County Children and Youth Services to investigate alleged emotional abuse by Father against the

two older children. Id_., at 2. In her recommendations, she stated "[J .D. age 15] and (J .D. age 11]

are experiencing much anxiety, tension and fear, although it does not appear to be the result of

identifiable acts which intentionally caused mental injury." Id., at 4. Ms. Munoz concluded that

the test results did not support a finding that Father was an emotional abuser or that Mother
                                         Page 4 of 15 a
  presented as one who was slrivingto alienate her children. Id. TI1e evidence reflects that Ms.

  Munoz is open to reunification counseling, however, Father would need to be treated as well so

  that the children are not faced with a situation where they will feel that what they have said and

  been through does not matter. N.T. Vol. I, Session II, at 34.

          Heather Evans LCSW opined that J.D. age 15 and J.D. age 11 suffer from PTSD and

 have fear and/or anxiety towards Father. Id, at 21. She started working with the children in

 December of 2015. Id�, at 12. Based off her own interviews and reports conducted by two

 gastroenterologists at Children's Hospital of Philadelphia and a CRNP with Lighthouse

 Psychiatry, she diagnosed
                    .      the two older children
                                             .    with PTSD. Id. Both .children continue to have

 anger toward Father as a result of abuse attributed to Father. Id. Ms. Evans considered even

 supervised visitation with Father to be a re-victimization, and given the bonded nature of the

 family, the two older children would be disturbed if their younger siblings were subjected to

 visitation. Id.

         Mr. Chris Charleton, LCSW who holds a MSW, has been working with Mother and the

children since May 2016. The Children's Hospital of Philadelphia screened Mr. Charleton as

being competent to deal with and provide intensive outpatient therapy to J.D. age 15, who was

displaying possible symptoms of suicide ideology. Id., at 10. Mr. Charleton also diagnosed the

two older children with a version of PTSD. Id. He testified that there was no reason to challenge

the credibility of the children's statements that they were beaten by Father. Id., at I I. Mr.

Charleton recommended that the children must first go through much therapy to reduce their

feelings of having been traumatized prior to interacting with Father. Id. He estimated that it

would take between 1.5 and 2 years before supervised visitation might be helpful. Id.

        Finally, the Guardian Ad Lltem, Attorney Leatrice Anderson, also concluded that

supervised visitation would not be in the best interest of the children at this time. Report of the
                                         Page5of15 a
 ( ruraId., at 1. During her interviews she witnessed a unity and solidarity

 between the siblings. Id., at 8. Each child individually denied wanting to see Father again, and

 each .had a protective capacity toward one another that could be harmed by any siblings'

 interaction with Father.     L· the Pearl Ministry and all other seriously bizarrebehaviors which an intelligent man, himself a. · · .. • •

 physician, must deal with before he can hope to have more involvement with his children. Id.



                                            DISCUSSION

        The Report and Recommendation from a master is only advisory, but it must "be given

the fullest consideration, particularly on the question of credibility of witnesses, because the

master has the opportunity to observe and assess the behavior and demeanor of the parties."

MormLv, Moran, 839 A.2d 1091, 1093 (Pa.Super. 2003) (citing See .SJ.1.11eone v. Simeone. 551

A..2d 219, 225 (Pa.Super. I 988)). In custody and visitation matters, the paramo�nt concern of

this Court is the best interests of the children. McMillen v. McMilJcn, 602 A.2d 845 (Pa. 1992).

"The best-interests standard, decided on a case-by-case basis, considers all factors that

legitimately have an effect upon the child's physical, intellectual, moral, and spiritual

wellbeing." Saintz v. Rinker, 2006 Pa. Super. 129, 902 A.2d 509, 512 (Pa.Super. 2006).

       Relevant to custody cases are the factors set forth in Section 5328(a) of the Child

Custody Act [hereinafter "Act"], which provides:

                       § 5J28. Factors to consider when awarding custody.
                       (a) Factors. - In ordering any form of custody, the court shall determine
                           the best interest of the child by considering all relevant factors, giving
                           weighted consideration to those factors which affect the safety of the
                           child, including the following:

                              (I) Which party is more likely to encourage and permit frequent
                                  and continuing contact between the child and another party,

                              (2) The present and past abuse committed by a party or member of
                                  the party's household, whether there is a continued risk of
                                  harm to the child or an abused party and which party can better
                                  provide adequate physical safeguards and supervision of the
                                  child.




                                       Page 7 of 15 a
 (2. I) The information set forth in section .5329. I (a)( 1) and (2)
 (relating to consideration of child abuse and involvement with
 protective services).

 (3) The parental duties performed by each party on behalf of the
     child.

 (4) The need for stability and continuity in the child's education,
     family life and community life.

 (5) The availability of extended family.

 (6) The child's sibling relationships.

(7) 111e well-reasoned preference of the child, based on the child's
    maturity and judgment.
   .                            .
(8) The attempts of a parent to turn the child against the other
    parent, except in cases of domestic violence where reasonable
    safety measures are necessary to protect the child from harm.

(9) Which party is more likely to maintain a loving, stable,
    consistent and nurturing relationship with the child adequate
    for the child's emotional needs.

(10) Which party is more likely to attend to the daily physical,
    emotional, developmental, educational and special needs of the
    child.

( 11)      The proximity of the residences of the parties.

(12) Each party's availability to care for the child or ability to
    make appropriate child-care arrangements.

(13) The level of conflict between the parties and the
    willingness and ability of the parties to cooperate with one
    another. A party's effort to protect a child from abuse by
    another party is not evidence of unwillingness or inability to
    cooperate with that party.

( 14)      The history of drug or alcohol abuse of a party or member
       of a party's household.

( 15) The mental and physical condition of a party or· member of
     a party's household.

(16)      Any other relevant factor.
            Page 8 of 15 a
            :,,                                                         }·�   ..
 23 Pa.C.S.A. § 5328(a).

         TI1e Superior Court has stated that "[a]ll of the factors listed in section 5328(a) are

 required to be considered by the trial court when entering a custody order." J.R.M. y. J.E.A.,

 2011 Pa. Super. 263, 33 A.3d 647, 652 (Pa.Super, 2011). Here, the weight of the evidence does

 not support Father's position if we were deciding legal custody, primary physical custody, partial

 physical custody, or any type of custody but what Father requests. However, Father solely seeks

to initiate clinically supervised visitations invoking Title 23 Pa.C.S.A. Section 5323(e) with the

imposition of appropriate safeguards, particularly the supervision of Dr. Chet Muklewicz.

        Pmsuant to Section 5323(e); after taking into consideration the factors under· section

5328(a)(2), "if the court finds that there is an ongoing risk of harm to the child or an abused party

and awards any form of custody to a party who committed abuse or who has a household

member who committed the abuse, the court shall include in the custody order safety conditions

designed to protect the child or the abused party." Therefore, because Father seeks a limited form

of custody pursuant to Title 23 Pa.C.S.A. Section 5323(e), the standard for evaluating whether

authorizing clinically supervised visitation is appropriate is guided by relevant case law.

        While it is well-settled in custody disputes that the fundamental issue is the child's best

interest, in a dispute such as this where supervised visitation is at issue the stricter, "grave threat

to the child standard" applies. See fn Re Damon B., 460 A.2d 1196 (Pa. Super. 1983). "A parent

will be denied visitation only in those instances where the record shows that the parent is

severely mentally or morally deficient as to constitute a grave threat to the child's welfare."

Niadna v. Niadna, 343 Pa. Super. 298, 302, 494 A.2d 856, 858 (Pa.Super 1985). This standard

can be met where the evidence clearly shows that even supervised visitation would severely




                                         Page 9 of 15 a
  endanger the child. See in_Re'Rhin(:, q.56 A:2d 608 (Pa.Super. 1983); In the Interest of C.B., 861
A.2d 287 (Pa.Super. 2004).

          By way of example in applying this standard, in the worst sense, case precedent has held

  that a father may be denied visitation of his biological son when the father sexually abused his

  stepdaughter in front of his son, which constituted an act of such moral deficiency that it posed a

  grave threat to the son. In the Jnterest of C.B., 861 A.2d 287, 294. There, the evidence of sexual

 abuse perpetrated by father against stepdaughter C.B., was overwhelming - both interviews with

 case workers and psychologists as well as physical examinations revealed findings consistent

 with sexual abuse. Id. Although father never
                                         .    sexually abused his biological
                                                                      .      son, the court held

 that, «Father has displayed such severe moral deficiency that he constitutes a grave threat to

 [biological son]. Regardless of whether his conduct resulted in criminal convictions, numerous

 CYS witnesses attested to the horrific sexual abuse perpetrated by Father on a ten-year-old girl in

 his care and custody." Id., at 294. Therefore, the Superior Court held that denying father

 visitation with his biological son was proper under the "grave threat to the child standard."

        In another application of the "grave threat to the child standard," in Rosenberg, Dr.

Rosenberg and Mrs. Rosenberg were the parents of two daughters, R.R. age ten and LR. age

seven. Rosenberg v. Rosenberg, 350 Pa. Super. 268, 270 (Pa.Super. 1985). Mother was awarded

temporary custody of the daughters and Dr. Rosenberg visitation, which mother objected to. Id.

Mrs. Rosenberg supported her objections to Dr. Rosenberg's visitation based on accusations that

he had sexually abused I.R. age seven, which accusations the court found the evidence did not

support. Id., at 271. The evidence reflected that LR. age seven testified that she did not care for

her father "because Daddy does things to me ... He touches me in my private places. So I don't

think anybody would like that," which statement correlated with claims made to her mother that



                                       Page 10 of 15a
  her father had on cic·casibri fondled Iler in her vaginal and rectalareas. ld.','af 272-: Dr.Rosenberg

  denied such accusations Id.

          R.R. age 10 testified that her father had never fondled her in the same way as described

  by her sister, but R.R. did. testify that "her father was overly affectionate and sometimes hugged

  and kissed her too much." Id. The professionals who examined the daughters, a psychologist and

  two psychiatrists, "differed in their opinions as to whether [I.R. age sevenj's accusations against

  father were credible or the result of coaching by her mother." Id., As there was no other objective

 evidence, with the exception of her accusation that I.R. age seven had been fondled by father,

 "the hearing judge, who saw and heard the witnesses, decided this conflict in favor of [father]."

 Id. Therefore, because it was within the hearing judge's discretion to make this determination

 based on the facts and in applying the "grave threat to the child standard," the Superior Court

 found neither error of law nor abuse of discretion in making this determination. Id.

         In a final application of the "grave threat to the child standard," in Niadna, the child's

 birth mother and non-custodial parent, sought to exercise her visitation rights. 343 Pa. Super, at

 300-01. Following the divorce, custody of the child was awarded to father, with weekend and

holiday visitations awarded to mother, who shortly after the divorce became a resident of

California. Id., at 301. Mother testified that she attempted to maintain contact with the child and

to visit once but was refused by father. Id. Nine years after the court order granting father

custody was entered, mother filed the petition at issue seeking a modification of the prior

visitation schedule so that she might visit her daughter. Id. Father challenged on the basis that the

court should not allow personal visits to California. Id., at 303.

        In applying the "grave threat to the child standard," the court held that daughter's best

interests and welfare would not be harmed by ordering visitation in California. Id. The record

reflected that mother led a settled and secure life in California with her sons and husband. Id., at
                                        Page 11 of 15 a
 ' 302: Testimony from 'family, friends, and professionals _was· heard as to mother's qualified

   parental fitness; notwithstanding the long period of time in daughter's life that mother was not

   involved. Id. The hearing judge interviewed daughter in chambers and learned that, while she

   was not averse to developing a relationship with mother, she was apprehensive about going to

   California. Id. Nevertheless, the hearing judge found that there was "no evidence that mother

   suffered from mental or moral deficiencies that would prevent the full exercise of her rights as a

   non-custodial parent." Id., at 303. Further, there were no apparent reasons for supposing that a

   visit to California would prove harmful to a young and bright child. Id. Therefore, based on this

 . record the Superior Court found that there was no abuse of discretion on the part of the hearing

  judge in ordering visitation in California. Id., 303-04.

          -5.Uurning to the case .at , bar, the Cust�;At'tMaster·•here"ffifotmcl•1that�O.re1afa�h'&Mhas

  def.icienefo·s�..'. lhlut•dh���at� -not   ·SC:>   .severe .. as ,-.to.ad.  furtherevidenced by J.D. age .15's illness and how long it took for tlie children to come forvhfra ...

  about the abuse. Lastly, Father's conduct is aggravated by his admission to viewing child and

  other pornography.

             The professionals who have been involved since the onset of this matter in 2015, Heather

  Evans, Chris Charleton, and Attorney Leatrice Anderson, all concluded that supervised visitation

  would not be in the children's best interest at this time. Ms. Munoz testified that to do this

 reunification counseling sought, Father must take responsibility or we are putting the children in

 a situation where they will feel like what they have said does not matter. Additionally, evidence

 from trial established that now, after years of therapy,_ the older two children are getting to the

 point where they are starting to recover from the trauma. The fact that Father would even

 propose that the children be taken out of the care of these professionals who have been treating

 them for years demonstrates his moral deficiency and his lack of concern for the children's best

 interests.

            It is the opinion of this Court that, after taking into consideration all of the evidence - the

 allegations of physical, sexual, and emotional abuse, Father's confirmed use of corporal

punishment, and threats to endanger himself and family members to keep such punishment secret

- the record rises to a showing that Father is severely mentally or morally deficient as to

constitute a grave threat to the welfare of the children. Further, Father has shown no insight into

how his conduct has affected and harmed his children. While the allegations of sexual abuse

were deemed unfounded, and therefore makes the case at bar fall somewhere between the factual

analyses employed in In r�.C.B. and Rosenberg, this fact alone is not dispositive that it is an

appropriate time for Father to engage in clinically supervised visits with the two younger

children.



                                            Page 13 of 15 a
       .. Again, in Rosenberg, the hearing judge found that, .. "[tjhe. expertsdiffercd m their

 opinions as to whether [I.R. age seven's] accusations against her father were credible or the

 result of coaching by her mother." Rosenberg, 350 Pa.Super, at 272. Further, the hearing judge

 found there was lack of objective evidence of abuse. Id. In .. contrast here, the majority of

professionals found the children's accusations credible. As additional objective evidence that

supervised visitation would constitute a grave threat to the children is J.D. age l 51s exceptional

health issues, which as the Master stated, there exists 11a psychological element contributing to

those physical health issues related to the relationship between J.D. age 15 and his father."

Master's Report at 19.

        In concluding, this Court is cognizant of the emotional repercussions this decision will

have on the family. However, based on the record evidence, this Court is constrained to find that

clinically supervised visitation with Father, who has exhibited behavior of such severe mental or

moral deficiency, would constitute a grave threat to the children's welfare. Therefore, this Court

holds that the Master erred as a matter of law and abused his discretion in recommending that the

children have supervised visitation with Defendant.




                                      Page 14 of 15 a
                                             OiIDER

      AND NOW, to wit, this    __iL.   day of January, 2018, upon consideration of Plaintiffs

 Exceptions to the Master's Report and Defendant's Exceptions to the Master's Report, it is
                                                   {